Bleckley, Judge.
For aught that appears, the plaintiff in the judgment was satisfied to treat the debt as upon the footing of any other debt against the defendant, with no preference or priority other than that which belongs to an ordinary judgment lien. Surely he is at liberty to occupy this low position. Whether he could obtain a better standing for his judgment by having a deed from the vendor, or his representative, filed and recorded, is not now in question. If the note was transferred without indorsement or guaranty, the defendant’s equity in the land became complete as against his vendor. 19 Ga., 470; 32 Ib., 417. The result would be that the land would be subject to levy and sale, at the instance of any creditor other than the vendor, without any conveyance. 3 Kelly, 5. Whether the lien of the judgment overrides the claimants’ title derived from the defendant in fi.fa., depends upon their respective dates.
Cited for plaintiff in error: Code, §3586 ; 10 Ga., 117; 25 Ib., 42 ; 38 Ib., 191; Code, §3654; 32 Ga., 417, 671; 19 Ib., 457; Code, §3092.
Cited for defendant in error; Code, §3654 ; 22 Ga., 116 ; 40 Ib., 259; 47 Ib., 215; 48 Ib., 394; 53 Ib., 621.
Judgment reversed.